DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
From claims 1 and 12, “notching unit” (line 8 of claims 1 and 12) is a generic placeholder and the functional language attributed to the notching unit is “to notch the non-coating portion supported on the jig unit to provide the electrode tab” (lines 8-9).
Structure “read into” the Claims from the Specification to support the claimed functional language for both the apparatus and the notching unit includes the “laser beam” from paragraph 0062 and 0078 of the Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 9 and 16 are objected to because of the following informality:  
In line 9 of claim 9, recommend deleting “the,” i.e., “…an operation (c) of allowing the rotation member to ascend by using 
In line 15 of claim 9, recommend deleting the period at the end of the line to clarify that the last two lines (lines 16-17) are meant to be included in the claim, i.e., “…an operation (e) of allowing the rotation member to descend by using the elevation unit so that the jig is separated from the electrode sheet
In claim 16, recommend replacing “an outer circumferential surface” with “the outer circumferential surface,” which has antecedent in claim 12.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11305451-B2. Although the claims at issue are not identical, they are not patentably distinct from each other because, as shown in the following table:
US-11305451-B2
Instant Application
1. An apparatus for notching an electrode sheet, which continuously notches a non-coating portion of the electrode sheet so as to be processed as an electrode tab, the apparatus comprising: a transfer unit comprising first and second transfer rollers provided on a bottom surface of the electrode sheet to transfer the electrode sheet at regular intervals; a jig unit provided below the electrode sheet, disposed between the first and second transfer rollers, and supporting the bottom surface of the non-coating portion; and a notching unit provided above the electrode sheet to notch the non-coating portion supported on the jig unit to provide the electrode tab, wherein the jig unit comprises: a rotation member provided between the first and second transfer rollers and rotated in a direction perpendicular to a transfer direction of the electrode sheet; 
two or more jigs provided on an outer circumferential surface of the rotation member to alternately support the non-coating portion disposed between the first and second transfer rollers when the rotation member is rotated; and an elevation unit allowing an entirety of the jig unit as a whole to descend in a direction that is away from the non-coating portion or ascend in a direction towards the non-coating portion.
5. The apparatus of claim 1, 
wherein the two or more jigs are detachably coupled to a coupling part provided on an outer circumferential surface of the rotation member.
1. An apparatus for notching an electrode sheet, which continuously notches a non- coating portion of the electrode sheet so as to be processed as an electrode tab, the apparatus comprising: a transfer unit comprising first and second transfer rollers provided on a bottom surface of the electrode sheet to transfer the electrode sheet at regular intervals; a jig unit provided below the electrode sheet, disposed between the first and second transfer rollers, and supporting the bottom surface of the non-coating portion; and a notching unit provided above the electrode sheet to notch the non-coating portion supported on the jig unit to provide the electrode tab, wherein the jig unit comprises: a rotation member provided between the first and second transfer rollers and rotated in a direction perpendicular to a transfer direction of the electrode sheet; and 
two or more jigs provided on an outer circumferential surface of the rotation member to alternately support the non-coating portion disposed between the first and second transfer rollers when the rotation member is rotated, and 





wherein the two or more jigs are detachably coupled to a coupling part provided on an outer circumferential surface of the rotation member.
2. The apparatus of claim 1, wherein each of the first and second transfer rollers is disposed to be spaced by a length from each of the two or more jigs supporting the non- coating portion formed on the electrode sheet.
2. The apparatus of claim 1, wherein each of the first and second transfer rollers is disposed to be spaced by a length from each of the two or more jigs supporting the non-coating portion formed on the electrode sheet.
3. The apparatus of claim 2, wherein the length ranges from approximately 30 mm to 100 mm.
3. The apparatus of claim 2, wherein the length ranges from approximately 30 mm to 100 mm.
4. The apparatus of claim 1, wherein the rotation member is rotated as the first and second transfer rollers are rotated to circulate the two or more jigs, and is to be interlocked when disposed one at a time on the non-coating portion between the first and second transfer rollers.
4. The apparatus of claim 1, wherein the rotation member is rotated as the first and second transfer rollers are rotated to circulate the two or more jigs, and is to be interlocked when disposed one at a time on the non-coating portion between the first and second transfer rollers.
6. The apparatus of claim 5, wherein each of the two or more jigs comprises a coupling piece detachably coupled to the coupling part and a supporting piece supporting the non-coating portion.
5. The apparatus of claim 1, wherein each of the two or more jigs comprises a coupling piece detachably coupled to the coupling part and a supporting piece supporting the non-coating portion.
7. The apparatus of claim 6, wherein the supporting piece is movably coupled to the coupling piece in a direction of a center of the rotation member or vice versa so that a length of each jig is adjusted.
6. The apparatus of claim 5, wherein the supporting piece is movably coupled to the coupling piece in a direction of a center of the rotation member or vice versa so that a length of each jig is adjusted.
8. The apparatus of claim 7, wherein each of the two or more jigs further comprises a fixing piece fixing the supporting piece to the coupling piece.
7. The apparatus of claim 6, wherein each of the two or more jigs further comprises a fixing piece fixing the supporting piece to the coupling piece.
10. A method for notching an electrode sheet, which continuously notches a non-coating portion formed on the electrode sheet so as to be processed as an electrode tab, the method comprising: an operation (a) of rotating first and second transfer rollers to transfer the electrode sheet at regular intervals; an operation (b) of rotating a rotation member of a jig unit in a direction perpendicular to a transfer direction of the electrode sheet to allow any one jig of two or more jigs provided on the rotation member to be disposed on a bottom surface of the non-coating portion disposed between the first and second transfer rollers; an operation (c) of allowing the rotation member to ascend by using 
an elevation unit to allow an entirety of the jig unit as a whole to ascend in a direction towards the non- coating portion 
so that the jig supports the bottom surface of the non-coating portion; an operation (d) of notching the non-coating portion supported on the jig by using the notching unit so as to be processed as an electrode tab; and an operation (e) of allowing the rotation member to descend by using the elevation unit to allow the entirety of the jig unit as a whole to descend in a direction away from the non- coating portion 
so that the jig is separated from the electrode sheet.
9. A method for notching an electrode sheet, which continuously notches a non-coating portion formed on the electrode sheet so as to be processed as an electrode tab, the method comprising: an operation (a) of rotating first and second transfer rollers to transfer the electrode sheet at regular intervals; an operation (b) of rotating a rotation member of a jig unit in a direction perpendicular to a transfer direction of the electrode sheet to allow any one jig of two or more jigs provided on the rotation member to be disposed on a bottom surface of the non-coating portion disposed between the first and second transfer rollers; an operation (c) of allowing the rotation member to ascend by using the 
an elevation unit 


so that the jig supports the bottom surface of the non-coating portion; an operation (d) of notching the non-coating portion supported on the jig by using the notching unit so as to be processed as an electrode tab; and an operation (e) of allowing the rotation member to descend by using the elevation unit 


so that the jig is separated from the electrode sheet.
wherein the two or more jigs are detachably coupled to a coupling part provided on an outer circumferential surface of the rotation member.
11. The method of claim 10, wherein operations (a) to (e) are repeatedly performed to continuously process the non-coating portion disposed between the first and second rollers so as to be processed as the electrode tab.
10. The method of claim 9, wherein operations (a) to (e) are repeatedly performed to continuously process the non-coating portion disposed between the first and second rollers so as to be processed as the electrode tab.
12. The method of claim 10, wherein operations (a) and operation (b) are performed as the same time.
11. The method of claim 9, wherein operations (a) and operation (b) are performed as the same time.
13. An apparatus for continuously notching an electrode sheet at a non-coating portion of the electrode sheet to be processed as an electrode tab, the apparatus comprising: a first and second transfer rollers provided on a bottom surface of the electrode sheet including the non-coating portion and a coating portion to transfer the electrode sheet at regular intervals; a jig unit provided below the electrode sheet at a location between the first and second transfer rollers, and periodically supporting the bottom surface of the non-coating portion; a notching unit provided above the electrode sheet to periodically notch the non-coating portion supported on the jig unit to provide the electrode tab; and an elevation unit allowing an entirety of the jig unit as a whole to descend in a direction that is away from the non-coating portion or ascend in a direction towards the non-coating portion, wherein the jig unit comprises: a rotation member provided between the first and second transfer rollers and rotated when the electrode sheet is moved in a transfer direction of the electrode sheet; and at least one jig provided on an outer circumferential surface of the rotation member to periodically support the non-coating portion at a location between the first and second transfer rollers.
12. An apparatus for continuously notching an electrode sheet at a non-coating portion of the electrode sheet to be processed as an electrode tab, the apparatus comprising: a first and second transfer rollers provided on a bottom surface of the electrode sheet including the non-coating portion and a coating portion to transfer the electrode sheet at regular intervals; a jig unit provided below the electrode sheet at a location between the first and second transfer rollers, and periodically supporting the bottom surface of the non-coating portion; a notching unit provided above the electrode sheet to periodically notch the non-coating portion supported on the jig unit to provide the electrode tab; and an elevation unit allowing an entirety of the jig unit as a whole to descend in a direction that is away from the non-coating portion or ascend in a direction towards the non-coating portion, wherein the jig unit comprises: a rotation member provided between the first and second transfer rollers and rotated when the electrode sheet is moved in a transfer direction of the electrode sheet; and at least one jig provided on an outer circumferential surface of the rotation member to periodically support the non-coating portion at a location between the first and second transfer rollers.
14. The apparatus of claim 13, wherein each of the first and second transfer rollers is disposed to be spaced by a length from each of the at least one jig supporting the non-coating portion formed on the electrode sheet.
13. The apparatus of claim 12, wherein each of the first and second transfer rollers is disposed to be spaced by a length from each of the at least one jig supporting the non-coating portion formed on the electrode sheet.
15. The apparatus of claim 14, wherein the length ranges from approximately 30 mm to 100 mm.
14. The apparatus of claim 13, wherein the length ranges from approximately 30 mm to 100 mm.
16. The apparatus of claim 13, wherein the rotation member is rotated as the first and second transfer rollers are rotated to circulate the at least one jig, and is interlocked when disposed on the non-coating portion between the first and second transfer rollers.
15. The apparatus of claim 12, wherein the rotation member is rotated as the first and second transfer rollers are rotated to circulate the at least one jig, and is interlocked when disposed on the non-coating portion between the first and second transfer rollers.
17. The apparatus of claim 13, wherein the at least one jig is detachably coupled to a coupling part provided on an outer circumferential surface of the rotation member.
16. The apparatus of claim 12, wherein the at least one jig is detachably coupled to a coupling part provided on an outer circumferential surface of the rotation member.
18. The apparatus of claim 17, wherein the at least one jig comprises a coupling piece detachably coupled to the coupling part and a supporting piece supporting the non-coating portion.
17. The apparatus of claim 16, wherein the at least one jig comprises a coupling piece detachably coupled to the coupling part and a supporting piece supporting the non-coating portion.
19. The apparatus of claim 18, wherein the supporting piece is movably coupled to the coupling piece in a direction of a center of the rotation member or vice versa.
18. The apparatus of claim 17, wherein the supporting piece is movably coupled to the coupling piece in a direction of a center of the rotation member or vice versa.
20. The apparatus of claim 19, wherein the at least one jig further comprises a fixing piece fixing the supporting piece to the coupling piece.
19. The apparatus of claim 18, wherein the at least one jig further comprises a fixing piece fixing the supporting piece to the coupling piece.


Claim 10 of US-11305451-B2 teaches claim 9 of the Instant Application but does not explicitly disclose wherein the two or more jigs are detachably coupled to a coupling part provided on an outer circumferential surface of the rotation member.
However, claim 5 of US-11305451-B2 teaches wherein the two or more jigs are detachably coupled to a coupling part provided on an outer circumferential surface of the rotation member.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to detachably couple two or more jigs from a coupling part in order to clean the jigs of any remaining scrap material of the non-coating portion after the electrode tab has been notched and processed by the notching unit.
The claims of US-11305451-B2 disclose the claimed elements of the instant application as indicated above, and it is further noted that the claim variations/variants of the instant application are deemed obvious variants of US-11305451-B2. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (KR-20180004582-A, relying on foreign version for drawings and provided English translation for written disclosure, hereinafter Lim ‘582) in view of Watanabe (JP-2017098210-A, relying on foreign version for drawings and provided English translation for written disclosure) and Lee et al. (KR-20160109384-A, relying on foreign version for drawings and provided English translation for written disclosure).
Regarding claim 1, Lim ‘582 teaches an apparatus (“electrode manufacturing apparatus,” para 0001; electrode manufacturing apparatus 300, fig. 3) for notching an electrode sheet (electrode sheet 120, fig. 1 and 301, fig. 4; “notching and cutting,” para 0014), which continuously notches (“continuously irradiating the laser,” para 0014) a non-coating portion (uncoated portion 122, fig. 1; the portion of the electrode sheet 301 cut in fig. 4 is construed as being an uncoated portion) of the electrode sheet so as to be processed as an electrode tab (“formation of the electrode tab,” para 0016; “notches and cuts the electrode sheet 301 to form an electrode tab,” para 0072; tab 303, fig. 4), the apparatus comprising: 
a transfer unit (transfer unit 310, fig. 3) comprising first and second transfer rollers (rollers 311 and 312, fig. 3) provided on a bottom surface of the electrode sheet (roller 312 is on the bottom surface; a second transfer roller on the bottom surface is not explicitly disclosed); 
a jig unit (pattern jig 330, fig. 3) provided below the electrode sheet (electrode sheet 301, fig. 3), and supporting the bottom surface of the non-coating portion (roller 312 support the bottom surface, para 0071); and 
a notching unit (laser irradiation unit 320, fig. 3) provided above the electrode sheet (electrode sheet 301, fig. 3) to notch the non-coating portion supported on the jig unit to provide the electrode tab (paras 0036 and 0073), 
wherein the jig unit (pattern jig 330, fig. 3) comprises: 
a rotation member (“rotated by the lower surface,” para 0078) provided between the first and second transfer rollers (the lower surface is construed as the bottom circle shown in fig. 3, which is located before the roller 312 near where the laser 320 cuts the electrode sheet 301) and rotated in a direction perpendicular to a transfer direction of the electrode sheet (“rotatable about an axis perpendicular to the traveling direction of the first electrode sheet,” para 0041); and 
wherein the two or more jigs (two jigs are shown for the pattern jig 330, fig. 3) are detachably coupled (“detachable structure,” paras 0038 and 0040).

Lim ‘582, figs. 1 and 3-4

    PNG
    media_image1.png
    557
    618
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    580
    585
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    517
    572
    media_image3.png
    Greyscale

Lim ‘582 does not explicitly disclose a second transfer roller provided on a bottom surface of the electrode sheet to transfer the electrode sheet at regular intervals; a jig unit disposed between the first and second transfer rollers; two or more jigs provided on an outer circumferential surface of the rotation member to alternately support the non-coating portion disposed between the first and second transfer rollers when the rotation member is rotated; and a coupling part provided on an outer circumferential surface of the rotation member. 
However, in the same field of endeavor of electrode tab manufacturing, Watanabe teaches a second transfer roller (second lower roller 12b, fig. 2) provided on a bottom surface of the electrode sheet (bottom of long metal foil 4, fig. 2) to transfer the electrode sheet at regular intervals (“predetermined intervals,” para 0050); a jig unit disposed between the first and second transfer rollers (relying on Lim ‘582 for teaching a jig and a downstream roller; roller 12b is upstream of the laser beam, fig. 2).
Watanabe, figs. 1 and 2

    PNG
    media_image4.png
    448
    665
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Lim ‘582 to include, a roller 12b, in view of the teachings of Watanabe, by adding a roller 12b on the upstream side, as taught by Watanabe, to the electronic apparatus, as taught in fig. 3 by Lim ‘582, in order to apply a tension across the entire width of the non-electrode portion of the metal foil, keeping the foil in a planar state to such as extent that it does not interfere with laser cutting as the electrode tab is cut out by the laser beam (Watanabe, para 0049).
Lim ‘582/Watanabe do not explicitly disclose two or more jigs provided on an outer circumferential surface of the rotation member to alternately support the non-coating portion disposed between the first and second transfer rollers when the rotation member is rotated; and a coupling part provided on an outer circumferential surface of the rotation member.
However, in the same field of endeavor of manufacturing electrode tabs, Lee teaches two or more jigs (jigs 112, fig. 2) provided on an outer circumferential surface of the rotation member (caterpillar conveyor 114, fig. 2; “rotate,” para 0078) to alternately support the non-coating portion (the jigs 112 alternate to support the side 210 of the collector 200, fig. 2) disposed between the first and second transfer rollers (rolls 141 and 142, fig. 2) when the rotation member is rotated (para 0077-0078); and a coupling part (fixing portion 234, fig. 3) provided on an outer circumferential surface of the rotation member (the fixing portion 234 in fig. 3 construed as being on an outside circumferential surface of the rotating conveyor 114, fig. 2).
Lee, figs. 2 and 3

    PNG
    media_image5.png
    469
    385
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    313
    303
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Lim ‘582, to include jigs 112 and conveyor 114, in view of the teachings of Lee, by using the jigs 112 and conveyor 114, as taught by Lee, in lieu of the pattern jig 330, as taught by Lim ‘582, in order to use a rotatable jig, because when a fixed jig is used, residue on one side of jig accumulates thereby reducing the fixing force of the jig, but by using a rotatable jig, an electrode tab can be processed to a desired size by effectively removing foreign substances or residues that interfere with the focus of the laser beam notched part (Lee, paras 0008 and 0012; Lim ‘582 teaches cleaning the jig, paras 0042-0045).
Regarding claim 4, Lim ‘582 teaches the invention as described above but does not explicitly disclose wherein the rotation member is rotated as the first and second transfer rollers are rotated to circulate the two or more jigs, and is to be interlocked when disposed one at a time on the non-coating portion between the first and second transfer rollers.
However, in the same field of endeavor of manufacturing electrode tabs, Lee teaches wherein the rotation member is rotated as the first and second transfer rollers are rotated to circulate the two or more jigs (paras 0061-0062), and is to be interlocked (“conveyor stops rotating,” para 0063) when disposed one at a time on the non-coating portion between the first and second transfer rollers (“first position” shown in fig. 9 and described in para 0063; the “first position” is between the rollers, as shown in fig. 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Lim ‘582, to include synchronized movement of the jig and the conveyor and stopping a jig at a first position, in view of the teachings of Lee, by using the jigs 112 and conveyor 114, as taught by Lee, in lieu of the pattern jig 330, as taught by Lim ‘582, in order to use a rotatable jig, because when a fixed jig is used, residue on one side of jig accumulates thereby reducing the fixing force of the jig, but by using a rotatable jig, an electrode tab can be processed to a desired size by effectively removing foreign substances or residues from a first position where the laser is irradiated that interfere with the focus of the laser beam notched part, minimizing the reflection of the laser (Lee, paras 0008, 0012, and 0019; Lim ‘582 teaches cleaning the jig, paras 0042-0045).
Regarding claim 5, Lim ‘582 teaches the invention as described above as well as detachably coupled (“detachable structure,” para 0038-0040).  Lim ‘582 does not explicitly disclose wherein each of the two or more jigs comprises a coupling piece detachably coupled (“detachable structure,” para 0038-0040) to the coupling part and a supporting piece supporting the non-coating portion (uncoated portion 122, fig. 1)
However, in the same field of endeavor of manufacturing electrode tabs, Lee teaches wherein each of the two or more jigs (jigs 112, fig. 2) comprises a coupling piece (base portion 232, fig. 3) coupled to the coupling part (fixing portion 234, fig. 3) and a supporting piece (concave-convex portions 230, fig. 3) supporting the non-coating portion (side 210, fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Lim ‘582, to include jigs 112 and conveyor 114, in view of the teachings of Lee, by using the jigs 112 and conveyor 114, as taught by Lee, in lieu of the pattern jig 330, as taught by Lim ‘582, in order to use a rotatable jig, because when a fixed jig is used, residue on one side of jig accumulates thereby reducing the fixing force of the jig, but by using a rotatable jig, an electrode tab can be processed to a desired size by effectively removing foreign substances or residues that interfere with the focus of the laser beam notched part (Lee, paras 0008 and 0012; Lim ‘582 teaches cleaning the jig, paras 0042-0045).
Regarding claim 6, Lim ‘582 teaches wherein so that a length of each jig is adjusted (“the pattern jig can be easily replaced according to process conditions such as the size of the first electrode sheet or the intensity of laser,” para 0040; construed such that the size of the jig can be adjusted according to the size of the electrode sheet).  Lim ‘582 does not explicitly disclose the supporting piece is movably coupled to the coupling piece in a direction of a center of the rotation member or vice versa.
However, in the same field of endeavor of manufacturing electrode tabs, Lee teaches the supporting piece (concave-convex portions 230, fig. 3) is movably coupled (conveyor 114 rotates or moves, fig. 2) to the coupling piece (base portion 232, fig. 3) in a direction of a center of the rotation member or vice versa (construed as being a radial direction, fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Lim ‘582, to include jigs 112 and conveyor 114, in view of the teachings of Lee, by using the jigs 112 and conveyor 114, as taught by Lee, in lieu of the pattern jig 330, as taught by Lim ‘582, in order to use a rotatable jig, because when a fixed jig is used, residue on one side of jig accumulates thereby reducing the fixing force of the jig, but by using a rotatable jig, an electrode tab can be processed to a desired size by effectively removing foreign substances or residues that interfere with the focus of the laser beam notched part (Lee, paras 0008 and 0012; Lim ‘582 teaches cleaning the jig, paras 0042-0045).
Regarding claim 7, Lim ‘582 teaches the invention as described above but does not explicitly disclose wherein each of the two or more jigs further comprises a fixing piece fixing the supporting piece to the coupling piece.
However, in the same field of endeavor of manufacturing electrode tabs, Lee teaches wherein each of the two or more jigs (jigs 112, fig. 2) further comprises a fixing piece (micropores 240 located on both the concave-convex portions 230 and the base portion 232, fig. 3) fixing the supporting piece to the coupling piece (“vacuum pump,” para 0082).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Lim ‘582, to include jigs 112 and conveyor 114, in view of the teachings of Lee, by using the jigs 112 and conveyor 114, as taught by Lee, in lieu of the pattern jig 330, as taught by Lim ‘582, in order to use a rotatable jig, because when a fixed jig is used, residue on one side of jig accumulates thereby reducing the fixing force of the jig, but by using a rotatable jig, an electrode tab can be processed to a desired size by effectively removing foreign substances or residues that interfere with the focus of the laser beam notched part (Lee, paras 0008 and 0012; Lim ‘582 teaches cleaning the jig, paras 0042-0045).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (KR-20180004582-A, relying on foreign version for drawings and provided English translation for written disclosure, hereinafter Lim ‘582) in view of Watanabe (JP-2017098210-A, relying on foreign version for drawings and provided English translation for written disclosure) and Lee et al. (KR-20160109384-A, relying on foreign version for drawings and provided English translation for written disclosure) as applied to claim 1 above and further in view of Min et al. (US-9246194-B2).
Regarding claim 2, Lim ‘582 teaches the invention as described above as well as two or more jigs (jig 330, fig. 3) but does not explicitly disclose wherein each of the first and second transfer rollers is disposed to be spaced by a length from each of the two or more jigs supporting the non-coating portion formed on the electrode sheet (Lim ‘582 teaches a downstream roller 312 but does not explicitly disclose an upstream roller).
However, in the same field of endeavor of electrode tab manufacturing, Watanabe teaches wherein each of the first (second lower roller 12b, fig. 2) and second transfer rollers (first lower roller 1b, fig. 2) is disposed to be spaced by a length from each of the two or more jigs supporting the non-coating portion (non-electrode portion 1a, fig. 1) formed on the electrode sheet (original fabric 1, fig. 1).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Lim ‘582 to include, a roller 12b, in view of the teachings of Watanabe, by adding a roller 12b on the upstream side, as taught by Watanabe, to the electronic apparatus, as taught in fig. 3 by Lim ‘582, in order to apply a tension across the entire width of the non-electrode portion of the metal foil, keeping the foil in a planar state to such as extent that it does not interfere with laser cutting as the electrode tab is cut out by the laser beam (Watanabe, para 0049).
Lim ‘582/ Watanabe do not explicitly disclose a length and two or more jigs supporting the non-coating portion.
However, in the same field of endeavor of manufacturing electrodes, Min teaches a length and two or more jigs supporting the non-coating portion (“the length of a web from the roller based on an angle of the winding jig is c. c may be represented by the following equation based on the change of an angle Ѳ of the winding jig with respect to an X axis: c=(a2+b2−2ab cosѲ)1/2; construed such that the length from each of the rollers to a midpoint on the jig such that the length would equal to half the width of the web).
Min, figs. 10-11

    PNG
    media_image7.png
    463
    467
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    372
    467
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Lim ‘582/Watanabe to include a length, in view of the teachings of Min, where the length from a roller to the midpoint of a jig that was half the length of a web such that the separation between webs is a results effective variable in order compensate for vertical vibration in a rotary shaft unit for the advantage of preventing the scattering of an electrode material (Min, column 12, lines 8-16 and claim 1).
Regarding claim 3, Lim ‘582 teaches the invention as described above but does not explicitly disclose wherein the length ranges from approximately 30 mm to 100 mm 
However, in the same field of endeavor of manufacturing electrodes, Min teaches wherein the length ranges from approximately 30 mm to 100 mm (“the mandrel has a width of 70 mm,” column 13, line 7; the length between a roller and a midpoint on the jig as being designed to equal to half the width of the web or 35 mm).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Lim ‘582/Watanabe to include a length of 70 mm for the width of a web, in view of the teachings of Min, where the length from a roller to the midpoint of a jig that was half the length of a web such that the separation between webs is a results effective variable in order compensate for vertical vibration in a rotary shaft unit for the advantage of preventing the scattering of an electrode material (Min, column 12, lines 8-16 and claim 1). 
Claims 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (KR-20180004582-A, relying on foreign version for drawings and provided English translation for written disclosure, hereinafter Lim ‘582) in view of Watanabe (JP-2017098210-A, relying on foreign version for drawings and provided English translation for written disclosure) and Lee et al. (KR-20160109384-A, relying on foreign version for drawings and provided English translation for written disclosure) as applied to claim 1 above and further in view of Lim et al. (KR-20150111551-A, relying on foreign version for drawings and provided English translation for written disclosure, hereinafter Lim ‘551).
Regarding claim 8, Lim ‘582 teaches the invention as described above but does not explicitly disclose further comprising an elevation unit allowing the jig unit to descend in a direction that is away from the non-coating portion or ascend in a direction towards the non-coating portion.
However, in the same field of endeavor of manufacturing electrode plates with electrode tabs, Lim ‘551 teaches further comprising an elevation unit (“cam,” para 0022) allowing the jig unit to descend in a direction that is away from the non-coating portion or ascend in a direction towards the non-coating portion (“the entire arm split rotor 30 connected to the cam is moved up and down,” para 0022).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Lim ‘582 to include a cam, in view of the teachings of Lim ‘551, by using the cam, as taught by Lim ‘551, to raise the pattern jig 330, as taught by Lim ‘582, in order to lower the entire arm split rotor after a cut occurs so that vibration can be applied for the advantage of efficiently removing the cut material after forming a tab (Lim ‘551, para 0022).
Regarding claim 9, Lim ‘582 teaches a method for notching (“notching and cutting,” para 0014) an electrode sheet (electrode sheet 120, fig. 1 and 301, fig. 4), which continuously notches (“continuously irradiating the laser,” para 0014) a non-coating portion (uncoated portion 122, fig. 1; the portion of the electrode sheet 301 cut in fig. 4 is construed as being an uncoated portion) formed on the electrode sheet so as to be processed as an electrode tab (“formation of the electrode tab,” para 0016; “notches and cuts the electrode sheet 301 to form an electrode tab,” para 0072; tab 303, fig. 4), the method comprising: 
an operation (a) of rotating first and second transfer rollers (rollers 311 and 312, fig. 3; para 0071); 
an operation (b) of rotating a rotation member (“rotated by the lower surface,” para 0078) of a jig unit (pattern jig 330, fig. 3) in a direction perpendicular to a transfer direction of the electrode sheet (“rotatable about an axis perpendicular to the traveling direction of the first electrode sheet,” para 0041) to allow any one jig of two or more jigs provided on the rotation member to be disposed on a bottom surface of the non-coating portion (the lower surface is construed as the bottom circle shown in fig. 3, which is located before the roller 312 near where the laser 320 cuts the electrode sheet 301); 
an operation (d) of notching the non-coating portion supported on the jig by using the notching unit (laser irradiation unit 320, fig. 3) so as to be processed as an electrode tab (paras 0036 and 0073); and 
wherein the two or more jigs (two jigs are shown for the pattern jig 330, fig. 3) are detachably coupled (“detachable structure,” paras 0038 and 0040).
Lim ‘582 does not explicitly disclose rotating the rollers to transfer the electrode sheet at regular intervals; disposed between the first and second transfer rollers; an operation (c) of allowing the rotation member to ascend by using the an elevation unit so that the jig supports the bottom surface of the non-coating portion; an operation (e) of allowing the rotation member to descend by using the elevation unit so that the jig is separated from the electrode sheet; and a coupling part provided on an outer circumferential surface of the rotation member.
However, in the same field of endeavor of electrode tab manufacturing, Watanabe teaches rotating the rollers to transfer the electrode sheet (metal foil 4, fig. 2) at regular intervals (“predetermined intervals,” para 0050); disposed between the first (first lower roller 11b, fig. 2) and second transfer rollers (second lower roller 12b, fig. 2; the laser beam L is positioned between these two rollers, fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Lim ‘582 to include, a roller 12b, in view of the teachings of Watanabe, by adding a roller 12b on the upstream side, as taught by Watanabe, to the electronic apparatus, as taught in fig. 3 by Lim ‘582, in order to apply a tension across the entire width of the non-electrode portion of the metal foil, keeping the foil in a planar state to such as extent that it does not interfere with laser cutting as the electrode tab is cut out by the laser beam (Watanabe, para 0049).
Lim ‘582/Watanabe do not explicitly disclose an operation (c) of allowing the rotation member to ascend by using the an elevation unit so that the jig supports the bottom surface of the non-coating portion; an operation (e) of allowing the rotation member to descend by using the elevation unit so that the jig is separated from the electrode sheet; and a coupling part provided on an outer circumferential surface of the rotation member.
However, in the same field of endeavor of manufacturing electrode tabs, Lee teaches a coupling part (fixing portion 234, fig. 3) provided on an outer circumferential surface of the rotation member (the fixing portion 234 in fig. 3 construed as being on an outside circumferential surface of the rotating conveyor 114, fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Lim ‘582, to include jigs 112 and conveyor 114, in view of the teachings of Lee, by using the jigs 112 and conveyor 114, as taught by Lee, in lieu of the pattern jig 330, as taught by Lim ‘582, in order to use a rotatable jig, because when a fixed jig is used, residue on one side of jig accumulates thereby reducing the fixing force of the jig, but by using a rotatable jig, an electrode tab can be processed to a desired size by effectively removing foreign substances or residues that interfere with the focus of the laser beam notched part (Lee, paras 0008 and 0012; Lim ‘582 teaches cleaning the jig, paras 0042-0045).
Lim ‘582/Watanabe/Lee do not explicitly disclose an operation (c) of allowing the rotation member to ascend by using the an elevation unit so that the jig supports the bottom surface of the non-coating portion; an operation (e) of allowing the rotation member to descend by using the elevation unit so that the jig is separated from the electrode sheet.
However, in the same field of endeavor of manufacturing electrode plates with electrode tabs, Lim ‘551 teaches an operation (c) of allowing the rotation member to ascend by using an elevation unit (“the entire arm split rotor 30 connected to the cam is moved up and down along the guide rail,” para 0022) so that the jig supports the bottom surface of the non-coating portion (the rotor 30 supports pole plates 2, fig. 2); and a step (e) of allowing the rotation member to descend by using the elevation unit (“the entire arm split rotor 30 connected to the cam is moved up and down along the guide rail,” para 0022) so that the jig is separated from the electrode sheet (moving down would cause the rotor 30 to separate from the pole plate 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Lim ‘582 to include a cam, in view of the teachings of Lim ‘551, by using the cam, as taught by Lim ‘551, to raise the pattern jig 330, as taught by Lim ‘582, in order to lower the entire arm split rotor after a cut occurs so that vibration can be applied for the advantage of efficiently removing the cut material after forming a tab (Lim ‘551, para 0022).
Regarding claim 10, Lim ‘582 teaches the invention as described above but does not explicitly disclose wherein steps (a) to (e) are repeatedly performed to continuously process the non- coating portion disposed between the first and second rollers so as to be processed as the electrode tab.
However, in the same field of endeavor of electrode tab manufacturing, Lee teaches wherein steps (a) to (e) are repeatedly performed to continuously process the non- coating portion disposed between the first and second rollers so as to be processed as the electrode tab (“repeating the steps (c) to (e),” para 0059; step (c) as taught by Lee is operating the belt for rotating the electrode sheet which correlates with step (a) as claimed by the Applicant; as taught in para 0065, step (c) as taught by Lee includes rotation of the jig and its ascent and descent, referring to the conveyor motion as shown in fig. 2, which correlate with steps (b), (c), and (e) as claimed by the Applicant; Lee’s step (d) of using “a laser beam,” para 0064, correlates with step (d) as claimed by the Applicant).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Lim ‘582, to repeat processes, in view of the teachings of Lee, where the steps required for making an electrode tab, as taught by Lim ‘582, happen repeatedly, as taught by Lee, for the advantage of effectively removing the foreign matter or the residue left behind after forming an electrode, which if not removed, can obstruct the focus of the laser beam (Lee, para 0012).
Regarding claim 11, Lim ‘582 teaches the invention as described above but does not explicitly disclose wherein operations (a) and operation (b) are performed as the same time.
However, in the same field of endeavor of manufacturing electrode plates with electrode tabs, Lee teaches wherein step (a) and step (b) are performed as the same time (paras 0061-0062).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Lim ‘582, to include synchronized movement of the jig and the conveyor and stopping a jig at a first position, in view of the teachings of Lee, by using the jigs 112 and conveyor 114, as taught by Lee, in lieu of the pattern jig 330, as taught by Lim ‘582, in order to use a rotatable jig, because when a fixed jig is used, residue on one side of jig accumulates thereby reducing the fixing force of the jig, but by using a rotatable jig, an electrode tab can be processed to a desired size by effectively removing foreign substances or residues from a first position where the laser is irradiated that interfere with the focus of the laser beam notched part, minimizing the reflection of the laser (Lee, paras 0008, 0012, and 0019; Lim ‘582 teaches cleaning the jig, paras 0042-0045).
Regarding claim 12, Lim ‘582 teaches an apparatus (“electrode manufacturing apparatus,” para 0001; electrode manufacturing apparatus 300, fig. 3) for continuously notching (“continuously irradiating the laser,” para 0014) an electrode sheet (electrode sheet 120, fig. 1 and 301, fig. 4; “notching and cutting,” para 0014) at a non-coating portion (uncoated portion 122, fig. 1; the portion of the electrode sheet 301 cut in fig. 4 is construed as being an uncoated portion) of the electrode sheet to be processed as an electrode tab (“formation of the electrode tab,” para 0016; “notches and cuts the electrode sheet 301 to form an electrode tab,” para 0072; tab 303, fig. 4), the apparatus comprising: 
a first and second transfer rollers (rollers 311 and 312, fig. 3) provided on a bottom surface of the electrode sheet (roller 312 is on the bottom surface; a second transfer roller on the bottom surface is not explicitly disclosed) including the non-coating portion (portion 122, fig. 1) and a coating portion (portion 121, fig. 1); 
a jig unit (pattern jig 330, fig. 3) provided below the electrode sheet (electrode sheet 301, fig. 3), and periodically supporting the bottom surface of the non-coating portion (“rotatable” over a life cycle of the pattern jig, which is construed as providing periodic support); 
a notching unit (laser irradiation unit 320, fig. 3) provided above the electrode sheet (electrode sheet 301, fig. 3) to periodically notch the non-coating portion supported on the jig unit to provide the electrode tab (“successively irradiating,” paras 0036 and 0073); and 
wherein the jig unit (pattern jig 330, fig. 3) comprises: 
a rotation member (“rotated by the lower surface,” para 0078) provided between the first and second transfer rollers (the lower surface is construed as the bottom circle shown in fig. 3, which is located before the roller 312 near where the laser 320 cuts the electrode sheet 301) and rotated when the electrode sheet is moved in a transfer direction of the electrode sheet (“rotatable about an axis perpendicular to the traveling direction of the first electrode sheet,” para 0041); and 
Lim ‘582 does not explicitly disclose a second transfer roller provided on a bottom surface of the electrode sheet to transfer the electrode sheet at regular intervals; a jig unit at a location between the first and second transfer rollers; an elevation unit allowing an entirety of the jig unit as a whole to descend in a direction that is away from the non-coating portion or ascend in a direction towards the non-coating portion, at least one jig provided on an outer circumferential surface of the rotation member to periodically support the non-coating portion at a location between the first and second transfer rollers.
However, in the same field of endeavor of electrode tab manufacturing, Watanabe teaches a second transfer roller (second lower roller 12b, fig. 2) provided on a bottom surface of the electrode sheet (bottom of long metal foil 4, fig. 2) to transfer the electrode sheet at regular intervals (“predetermined intervals,” para 0050); a jig unit at a location between the first and second transfer rollers (relying on Lim ‘582 for teaching a jig and a downstream roller; roller 12b is upstream of the laser beam, fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Lim ‘582 to include, a roller 12b, in view of the teachings of Watanabe, by adding a roller 12b on the upstream side, as taught by Watanabe, to the electronic apparatus, as taught in fig. 3 by Lim ‘582, in order to apply a tension across the entire width of the non-electrode portion of the metal foil, keeping the foil in a planar state to such as extent that it does not interfere with laser cutting as the electrode tab is cut out by the laser beam (Watanabe, para 0049).
Lim ‘582/Watanabe do not explicitly disclose an elevation unit allowing an entirety of the jig unit as a whole to descend in a direction that is away from the non-coating portion or ascend in a direction towards the non-coating portion, at least one jig provided on an outer circumferential surface of the rotation member to periodically support the non-coating portion at a location between the first and second transfer rollers.
However, in the same field of endeavor of manufacturing electrode tabs, Lee teaches at least one jig (jigs 112, fig. 2) provided on an outer circumferential surface of the rotation member (caterpillar conveyor 114, fig. 2; “rotate,” para 0078) to periodically support the non-coating portion (the jigs 112 rotate alternatively to support the side 210 of the collector 200, fig. 2) at a location between the first and second transfer rollers (rolls 141 and 142, fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Lim ‘582, to include jigs 112 and conveyor 114, in view of the teachings of Lee, by using the jigs 112 and conveyor 114, as taught by Lee, in lieu of the pattern jig 330, as taught by Lim ‘582, in order to use a rotatable jig, because when a fixed jig is used, residue on one side of jig accumulates thereby reducing the fixing force of the jig, but by using a rotatable jig, an electrode tab can be processed to a desired size by effectively removing foreign substances or residues that interfere with the focus of the laser beam notched part (Lee, paras 0008 and 0012; Lim ‘582 teaches cleaning the jig, paras 0042-0045).
Lim ‘582/Watanabe/Lee do not explicitly disclose an elevation unit allowing an entirety of the jig unit as a whole to descend in a direction that is away from the non-coating portion or ascend in a direction towards the non-coating portion.
However, in the same field of endeavor of manufacturing electrode plates with electrode tabs, Lim ‘551 teaches an elevation unit (“cam,” para 0022) allowing an entirety of the jig unit as a whole to descend in a direction that is away from the non-coating portion or ascend in a direction towards the non-coating portion (“the entire arm split rotor 30 connected to the cam is moved up and down,” para 0022).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Lim ‘582 to include a cam, in view of the teachings of Lim ‘551, by using the cam, as taught by Lim ‘551, to raise the pattern jig 330, as taught by Lim ‘582, in order to lower the entire arm split rotor after a cut occurs so that vibration can be applied for the advantage of efficiently removing the cut material after forming a tab (Lim ‘551, para 0022).
Regarding claim 15, Lim ‘582 teaches the invention as described above but does not explicitly disclose wherein the rotation member is rotated to circulate the at least one jig, and is interlocked when disposed on the non-coating portion between the first and second transfer rollers.
However, in the same field of endeavor of manufacturing electrode tabs, Lee teaches wherein the rotation member is rotated to circulate the at least one jig (paras 0061-0062), and is interlocked (“conveyor stops rotating,” para 0063) when disposed on the non-coating portion between the first and second transfer rollers (“first position” shown in fig. 9 and described in para 0063; the “first position” is between the rollers, as shown in fig. 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Lim ‘582, to include synchronized movement of the jig and the conveyor and stopping a jig at a first position, in view of the teachings of Lee, by using the jigs 112 and conveyor 114, as taught by Lee, in lieu of the pattern jig 330, as taught by Lim ‘582, in order to use a rotatable jig, because when a fixed jig is used, residue on one side of jig accumulates thereby reducing the fixing force of the jig, but by using a rotatable jig, an electrode tab can be processed to a desired size by effectively removing foreign substances or residues from a first position where the laser is irradiated that interfere with the focus of the laser beam notched part, minimizing the reflection of the laser (Lee, paras 0008, 0012, and 0019; Lim ‘582 teaches cleaning the jig, paras 0042-0045).
Regarding claim 16, Lim ‘582 teaches wherein the at least one jig (pattern jig 330, fig. 3) is detachably coupled (“detachable structure,” paras 0038 and 0040).  Lim ‘582 does not explicitly disclose a coupling part provided on an outer circumferential surface of the rotation member. 
However, in the same field of endeavor of manufacturing electrode tabs, Lee teaches a coupling part (fixing portion 234, fig. 3) provided on an outer circumferential surface of the rotation member (the fixing portion 234 in fig. 3 construed as being on an outside circumferential surface of the rotating conveyor 114, fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Lim ‘582, to include jigs 112 and conveyor 114, in view of the teachings of Lee, by using the jigs 112 and conveyor 114, as taught by Lee, in lieu of the pattern jig 330, as taught by Lim ‘582, in order to use a rotatable jig, because when a fixed jig is used, residue on one side of jig accumulates thereby reducing the fixing force of the jig, but by using a rotatable jig, an electrode tab can be processed to a desired size by effectively removing foreign substances or residues that interfere with the focus of the laser beam notched part (Lee, paras 0008 and 0012; Lim ‘582 teaches cleaning the jig, paras 0042-0045).
Regarding claim 17, Lim ‘582 teaches the invention as described above as well as detachably coupled (“detachable structure,” para 0038-0040).  Lim ‘582 does not explicitly disclose wherein the at least one jig comprises a coupling piece detachably coupled (“detachable structure,” para 0038-0040) to the coupling part and a supporting piece supporting the non-coating portion (uncoated portion 122, fig. 1)
However, in the same field of endeavor of manufacturing electrode tabs, Lee teaches wherein the at least one jig (jigs 112, fig. 2) comprises a coupling piece (base portion 232, fig. 3) coupled to the coupling part (fixing portion 234, fig. 3) and a supporting piece (concave-convex portions 230, fig. 3) supporting the non-coating portion (side 210, fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Lim ‘582, to include jigs 112 and conveyor 114, in view of the teachings of Lee, by using the jigs 112 and conveyor 114, as taught by Lee, in lieu of the pattern jig 330, as taught by Lim ‘582, in order to use a rotatable jig, because when a fixed jig is used, residue on one side of jig accumulates thereby reducing the fixing force of the jig, but by using a rotatable jig, an electrode tab can be processed to a desired size by effectively removing foreign substances or residues that interfere with the focus of the laser beam notched part (Lee, paras 0008 and 0012; Lim ‘582 teaches cleaning the jig, paras 0042-0045).
Regarding claim 18, Lim ‘582 does not explicitly disclose the supporting piece is movably coupled to the coupling piece in a direction of a center of the rotation member or vice versa.
However, in the same field of endeavor of manufacturing electrode tabs, Lee teaches the supporting piece (concave-convex portions 230, fig. 3) is movably coupled (conveyor 114 rotates or moves, fig. 2) to the coupling piece (base portion 232, fig. 3) in a direction of a center of the rotation member or vice versa (construed as being a radial direction, fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Lim ‘582, to include jigs 112 and conveyor 114, in view of the teachings of Lee, by using the jigs 112 and conveyor 114, as taught by Lee, in lieu of the pattern jig 330, as taught by Lim ‘582, in order to use a rotatable jig, because when a fixed jig is used, residue on one side of jig accumulates thereby reducing the fixing force of the jig, but by using a rotatable jig, an electrode tab can be processed to a desired size by effectively removing foreign substances or residues that interfere with the focus of the laser beam notched part (Lee, paras 0008 and 0012; Lim ‘582 teaches cleaning the jig, paras 0042-0045).
Regarding claim 19, Lim ‘582 teaches the invention as described above but does not explicitly disclose wherein at least one jig further comprises a fixing piece fixing the supporting piece to the coupling piece.
However, in the same field of endeavor of manufacturing electrode tabs, Lee teaches wherein each of the two or more jigs (jigs 112, fig. 2) further comprises a fixing piece (micropores 240 located on both the concave-convex portions 230 and the base portion 232, fig. 3) fixing the supporting piece to the coupling piece (“vacuum pump,” para 0082).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Lim ‘582, to include jigs 112 and conveyor 114, in view of the teachings of Lee, by using the jigs 112 and conveyor 114, as taught by Lee, in lieu of the pattern jig 330, as taught by Lim ‘582, in order to use a rotatable jig, because when a fixed jig is used, residue on one side of jig accumulates thereby reducing the fixing force of the jig, but by using a rotatable jig, an electrode tab can be processed to a desired size by effectively removing foreign substances or residues that interfere with the focus of the laser beam notched part (Lee, paras 0008 and 0012; Lim ‘582 teaches cleaning the jig, paras 0042-0045).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (KR-20180004582-A, relying on foreign version for drawings and provided English translation for written disclosure, hereinafter Lim ‘582) in view of Watanabe (JP-2017098210-A, relying on foreign version for drawings and provided English translation for written disclosure), Lee et al. (KR-20160109384-A, relying on foreign version for drawings and provided English translation for written disclosure), and Lim et al. (KR-20150111551-A, relying on foreign version for drawings and provided English translation for written disclosure, hereinafter Lim ‘551) as applied to claim 12 above and further in view of Min et al. (US-9246194-B2).
Regarding claim 13, Lim ‘582 teaches the invention as described above as well as two or more jigs (jig 330, fig. 3) but does not explicitly disclose wherein each of the first and second transfer rollers is disposed to be spaced by a length from each of the at least one jig supporting the non-coating portion formed on the electrode sheet (Lim ‘582 teaches a downstream roller 312 but does not explicitly disclose an upstream roller).
However, in the same field of endeavor of electrode tab manufacturing, Watanabe teaches wherein each of the first (second lower roller 12b, fig. 2) and second transfer rollers (first lower roller 1b, fig. 2) is disposed to be spaced by a length from each of the at least one jig supporting the non-coating portion (non-electrode portion 1a, fig. 1) formed on the electrode sheet (original fabric 1, fig. 1).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Lim ‘582 to include, a roller 12b, in view of the teachings of Watanabe, by adding a roller 12b on the upstream side, as taught by Watanabe, to the electronic apparatus, as taught in fig. 3 by Lim ‘582, in order to apply a tension across the entire width of the non-electrode portion of the metal foil, keeping the foil in a planar state to such as extent that it does not interfere with laser cutting as the electrode tab is cut out by the laser beam (Watanabe, para 0049).
Lim ‘582/ Watanabe do not explicitly disclose a length and two or more jigs supporting the non-coating portion.
However, in the same field of endeavor of manufacturing electrodes, Min teaches a length and two or more jigs supporting the non-coating portion (“the length of a web from the roller based on an angle of the winding jig is c. c may be represented by the following equation based on the change of an angle Ѳ of the winding jig with respect to an X axis: c=(a2+b2−2ab cosѲ)1/2; construed such that the length from each of the rollers to a midpoint on the jig such that the length would equal to half the width of the web).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Lim ‘582/Watanabe to include a length, in view of the teachings of Min, where the length from a roller to the midpoint of a jig that was half the length of a web such that the separation between webs is a results effective variable in order compensate for vertical vibration in a rotary shaft unit for the advantage of preventing the scattering of an electrode material (Min, column 12, lines 8-16 and claim 1).
Regarding claim 14, Lim ‘582 teaches the invention as described above but does not explicitly disclose wherein the length ranges from approximately 30 mm to 100 mm 
However, in the same field of endeavor of manufacturing electrodes, Min teaches wherein the length ranges from approximately 30 mm to 100 mm (“the mandrel has a width of 70 mm,” column 13, line 7; the length between a roller and a midpoint on the jig as being designed to equal to half the width of the web or 35 mm).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Lim ‘582/Watanabe to include a length of 70 mm for the width of a web, in view of the teachings of Min, where the length from a roller to the midpoint of a jig that was half the length of a web such that the separation between webs is a results effective variable in order compensate for vertical vibration in a rotary shaft unit for the advantage of preventing the scattering of an electrode material (Min, column 12, lines 8-16 and claim 1). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US-20200185754-A1) teach arm rotor, similar to that taught by Lim ‘551 (figs. 18-19).
Schneider et al. (US-10806635-B2) teach an arm rotor (fig. 15).
Park et al. (US-20210367232-A1) teach a method for manufacturing electrode tabs using two rollers (30, fig. 1).
Yamakawa et al. (US-11338394-B2) teach a cylindrical body for processing a thin place for making through-holes produced by a laser (figs. 2 and 6).
Jun et al. (WO-2017171160-A1) teach is an earlier version of the patent taught by Lee et al. (US-20200185754-A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        10/14/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761